DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/03/22 have been fully considered, but are moot due to the new ground rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over D1 (US 10 200 274 B1) in view of Dutta (US 20210211324 A1).
For claim 1, D1 discloses a method (FIG. 2) comprising: 
generating, by a software-defined networking (SDN) controller (“SDN controller 32” of FIG. 2) and based on a layer two (L2) physical hardware address of a network interface of a compute node,  a route distinguisher value (one of Server 26, such as 26A “server 1” in FIG. 2  or /computer node 62A of FIG. 5A-B, in view of c16/l20- c17/l8, such as “In the example of FIGS. 5A-5B, the compute node is compute node 62A of FIG. 4. Compute node 62A may be one of servers 26 of FIGS. 1-3 … vRouter forwarding plane 90 enables encapsulating packets to be sent to the overlay network and decapsulating packets to be received from the overlay network. The vRouter forwarding plane 90 assigns packets to a routing instance … The vRouter forwarding plane 90 does a lookup of the destination address in the forwarding information base (FIB)—also known as a forwarding table—and forwards the packet to the correct destination. The routes may be Layer 3 IP prefixes or Layer 2 MAC addresses”, c9/l17-40 “each of servers 26 includes a corresponding one of VR agents 36A-36X that communicates with SDN controller 32 and, responsive thereto, directs virtual router 42 so as to control the overlay of virtual networks 46 and coordinate the routing of data packets within server 26. In general, each VR agent 36 communicates with SDN controller 32, which generates commands to control routing of packets through data center 10. Each of VR agents 36 may send messages to SDN controller 32 over XMPP sessions, the messages conveying virtual routes to the virtual interfaces (virtual addresses) of the VMs of servers 26 … A virtual route may include a Route Distinguisher (RD). Further details of BGP-signaled IP/VPNs are described in S. Mackie, BGP-signaled end-system IP/VPNs, Network Working Group Internet-Draft, Dec. 15, 2016, the entire contents of which are incorporated by reference herein.”; note that in the route distinguisher of the virtual route for L2 MAC address inherently include the L2 MAC address because the draft (draft-ietf-l3vpn-end-system-06) cites rfc7432 (p18, p30) which states RD depends on unique MAC address, see Section 7.9, p18 “The Route Distinguisher (RD) MUST be set to the RD of the MAC-VRF that is advertising the NLRI.  An RD MUST be assigned for a given MAC-VRF on a PE.  This RD MUST be unique across all MAC-VRFs on a PE”; and the routing table FIB contains addresses of network interfaces and RD value is associated with a computer node); and 
outputting, by the SDN controller, a route that includes the route distinguisher value and the network address associated with the compute node (c9/l17-40, “… In general, each VR agent 36 communicates with SDN controller 32, which generates commands to control routing of packets through data center 10. Each of VR agents 36 may send messages to SDN controller 32 over XMPP sessions, the messages conveying virtual routes to the virtual interfaces (virtual addresses) of the VMs of servers 26. SDN controller … may in turn advertise one or more of the virtual routes from a first VR agent 36 to other VR agents 36. … A virtual route may include a Route Distinguisher (RD). Further details of BGP-signaled IP/VPNs are described in S. Mackie, BGP-signaled end-system IP/VPNs, Network Working Group Internet-Draft, Dec. 15, 2016, the entire contents of which are incorporated by reference herein.”) in view of FIGs 1-5, note that the structure of the virtual route is taught by the draft (draft-ietf-l3vpn-end-system-06) cites rfc7432 (p14 and p30) which discloses a virtual route include RD value and network address, such as IP address and unique MAC address (such as in Section 7.2, p14)).
D1 does not specifically state but Dutta, in the same field of endeavor of networking with SDN, discloses that route distinguisher value is for distinguishing a network address associated with the compute node ([0036] “The learned routes are advertised by BGP in the context of the VPN-ID (also referred to as a Route Distinguisher in BGP terminology) ” and [0035] “A VPN-ID uniquely identifies a VPN in the public network 105” in view of FIG. 1, wherein each VPN is associated with a computer CE). OOSA would have been motivated to apply the teaching of Dutta above about RD to the route distinguisher of D1 to yield predictable result of using it to identify a computer node for routing purpose.
Therefore, it would have been obvious to one ordinary skilled in the art (OOSA) to combine D1 and Dutta using RD to distinguish a network address associated with the compute node for the benefit of proper routing ([0036] of Dutta)
Independent claims 12 and 19 are rejected because each of them has the subject matter as claim 1.
As to claims 2 and 13, D1 in view of Dutta discloses claims 1 and 12, D1 further discloses: receiving, by the SDN controller, the network address associated with the compute node in an overlay network route for a virtual network destination (FIG. 1-5, in view of c16/l20- c17/l8, such as “ … Compute node 62A may be one of servers 26 of FIGS. 1-3 … Virtual interfaces to local virtual machines are bound to routing instances. The vRouter forwarding plane 90 does a lookup of the destination address in the forwarding information base (FIB)--also known as a forwarding table--and forwards the packet to the correct destination. The routes may be Layer 3 IP prefixes or Layer 2 MAC addresses”), wherein generating the route distinguisher value comprises generating the route distinguisher value in response to receiving the overlay network route for the virtual network destination (c16/l37-58 “The vRouter agent 84 may discover the existence and attributes of VMs … The vRouter agent 84 may proxy one or more of DHCP, ARP, DNS …”).
As to claims 3 and 14, D1 in view of Dutta discloses claims 2 and 13, D1 further discloses: receiving, by the SDN controller, the L2 physical hardware address in the overlay network route for the virtual network destination (c16/l37-58 “The vRouter agent 84 may discover the existence and attributes of VMs … The vRouter agent 84 may proxy one or more of DHCP, ARP, DNS …”).
As to claim 4, D1 in view of Dutta discloses claim 2, D1 further discloses: wherein receiving the network address in the overlay network route comprises receiving a messaging protocol message specifying the network address (c9/17-40 ““… In general, each VR agent 36 communicates with SDN controller 32, which generates commands to control routing of packets through data center 10. Each of VR agents 36 may send messages to SDN controller 32 over XMPP sessions, the messages conveying virtual routes to the virtual interfaces (virtual addresses) of the VMs of servers 26. SDN controller … may in turn advertise one or more of the virtual routes from a first VR agent 36 to other VR agents 36”).
As to claims 5 and 15, D1 in view of Dutta discloses claims 1 and 12, D1 further discloses: wherein the messaging protocol comprises Extensible Messaging and Presence Protocol (XMPP), and wherein the messaging protocol message is received via an XMPP session between the control node and a virtual router agent of the compute node, and wherein outputting the route comprises outputting the route via a Multi- 33Docket No.: JNP3320-US / 2014-243US01 Protocol Border Gateway Protocol (MP-BGP) session between the control node and a routing protocol peer device (c9/17-40, ““… In general, each VR agent 36 communicates with SDN controller 32, which generates commands to control routing of packets through data center 10. Each of VR agents 36 may send messages to SDN controller 32 over XMPP sessions, the messages conveying virtual routes to the virtual interfaces (virtual addresses) of the VMs of servers 26. SDN controller … may in turn advertise one or more of the virtual routes from a first VR agent 36 to other VR agents 36”).
As to claim 6, D1 in view of Dutta discloses claim 1, D1 further discloses: receiving the L2 physical hardware address in a message from the compute node, in response to an address resolution protocol request or a neighbor discovery protocol request (c9/35-47 “A virtual route may include a Route Distinguisher (RD). Further details of BGP-signaled IP/VPNs are described in S. Mackie, BGP-signaled end-system IP/VPNs, Network Working Group Internet-Draft, Dec. 15, 2016, the entire contents of which are incorporated by reference herein. … a VM 48 may request to send a message using its virtual address via the VR agent 36A, and VR agent 36A may in turn send the message and request that a response to the message be received for the virtual address of the VM 48 that originated the first message”; note that it was well known in the art that BGP-signaled device receives network address in a message from the compute node, in response to an address resolution protocol request or a neighbor discovery protocol request. Examiner takes an official notice on this statement. For example, Merk (US 20180123890 A1) discloses it in [0023] “The edge infrastructure (e.g., switch) can be configured in a waiting state (e.g., a BGP-based state) that includes initiating and performing neighbor discovery operations (e.g., Internet Control Message Protocol—ICMPv6 Neighbor Discovery requests and Address Resolution Protocol—ARP requests)”).
As to claims 7 and 16, D1 in view of Dutta discloses claims 1 and 12, D1 further discloses: wherein the route includes a route distinguisher field that specifies a Type field and a Value field, wherein data contained in the Type field indicates that data contained in the Value field of the route distinguisher field is generated as a function of a L2 physical hardware address , and wherein data contained in the Value field is the route distinguisher value generated as a function of the L2 physical hardware address of the network interface of the compute node (D1 includes Mackie draft that cites the rfc7432, which in turn discloses route such as ESI that has a Type field and a Value field and Value field may contain a value generated as a function of a L2 physical hardware address such as MAC address, such as Pages 8-9, ESI Type 1/Type 2/Type 3 and Value includes “MAC address (6 octets)”). 
As to claims 8 and 17, D1 in view of Dutta discloses claims 1 and 12, D1 further discloses: wherein the compute node comprises a physical server, wherein the network interface is a control-data interface of the physical server, and wherein the L2 physical hardware address comprises a Media Access Control (MAC) address of the control-data interface of the physical server (FIG. 1-5, in view of c16/l20- c17/l8, such as “ … Compute node 62A may be one of servers 26 of FIGS. 1-3 … Virtual interfaces to local virtual machines are bound to routing instances. The vRouter forwarding plane 90 does a lookup of the destination address in the forwarding information base (FIB)--also known as a forwarding table--and forwards the packet to the correct destination. The routes may be Layer 3 IP prefixes or Layer 2 MAC addresses”).
As to claim 9, D1 in view of Dutta discloses claim 1, D1 further discloses wherein the network address comprises one of an Internet Protocol version four or Internet Protocol version six address (c6/l15-20 “For example, a “flow” can be defined by the five values used in a header of a packet, or “five-tuple,” i.e., the protocol, Source IP address, Destination IP address, Source port, and Destination port that are used to route packets through the physical network. For example, the protocol specifies the communications protocol, such as TCP or UDP, and Source port and Destination port refer to source and destination ports of the connection”, and D1 includes Mackie draft that cites the rfc7432 which teaches IPv4 and IPv6, such as Page 16 “the route MUST be set to the IPv4 or IPv6 address of the advertising PE”).
As to claim 10, D1 in view of Dutta discloses claim 1, D1 further discloses: wherein outputting the route comprises outputting the route to a gateway router (FIG. 4 shows BGP 72C in SDN controller 32 outputting the route to Gateway node 72 via NET CONF 70B; also FIG. 3 shows SDN controller 32 comprising control node 54 in communicating with SDN Gateway 8 via BGP and exchange the configuration state of SDN controller 32 with Service nodes 21 via BGP, Netconf). 
As to claims 11 and 18, D1 in view of Dutta discloses claims 10 and 12, wherein the network address associated with the compute node is a virtual network address for a virtual network endpoint executed by the compute node (see parent claims wherein Dutta discloses the limitation in [0036] “The learned routes are advertised by BGP in the context of the VPN-ID (also referred to as a Route Distinguisher in BGP terminology) ” and [0035] “A VPN-ID uniquely identifies a VPN in the public network 105” in view of FIG. 1, wherein each VPN is associated with a computer node CE), D1 further discloses: storing, by the gateway router, the route to a virtual routing and forwarding (VRF) instance for a virtual network that includes the virtual network destination; and forwarding, by the gateway router, traffic to the compute node based on the route stored by the gateway router (FIG. 3 shows SDN controller 32 comprising control node 54 in communicating with SDN Gateway 8 via BGP and exchange the configuration state of SDN controller 32 with Service nodes 21 via BGP, Netconf).
As to claim 20, D1 in view of Dutta discloses claim 19, Dutta further discloses: wherein the network address associated with the compute node is a virtual network address for a virtual network endpoint executed by the compute node (see FIG. 1, wherein each computer node CE (such as 121) executes a VPN (such as 120-1)). The motivation of combining D1 and Dutta is the same as the one presented in the parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462